Appellant was convicted of carrying on his person a pistol, and appeals. The motion for a new trial is based upon three grounds, all of which refer to and grow out of the evidence. As there is no statement of facts in the record, these matters cannot be considered. The motion in arrest of judgment was made, "because the verdict is not responsive to the case, as it reads, 'Guilty as charged in the complaint,' when in fact and in truth the defendant was charged by and tried on an information." As usual in such cases, and as required by law, the information in this case was based upon the complaint, and it may be stated that the appellant was convicted upon the charge contained in both. But the fact that the verdict stated that appellant was found guilty as charged in the complaint does not vitiate the verdict. The verdict is plain, intelligible, is responsive to the pleadings in the case and the charge of the court, and it is wholly immaterial whether the jury stated that he was found guilty as charged in the complaint, or in the information, or either. The objection is hypercritical, and the judgment is affirmed.
Affirmed.